Application unanimously denied and petition dismissed, without costs. Memorandum: Petitioner seeks review of the determination of the Oneida County Pistol Licensing Officer revoking his pistol license. We find that the officer’s determination that “good cause exists for the revocation of this licensee’s pistol license” is supported by the record and that the officer properly exercised his discretion. “It is clear that a pistol license may be denied for any good cause (Penal Law, § 400.00, subd 1, par [d]; cf. Matter of Barton Trucking Corp. v O’Connell, 7 NY2d 299), and it is equally clear that the licensing officer has a great deal of discretion in deciding whether a pistol license should be granted to a particular applicant (Matter of Hunt v Rubin, 52 AD2d 955; Matter of Moore v Gallup, 267 App Div 64, affd 293 NY 846; Matter of Sheriff v Codd, 83 Misc 2d 625; Klapper v Codd, 78 Misc 2d 377)” (Matter of Davis v Clyne, 58 AD2d 947). (Art 78.) Present — Dillon, P. J., Hancock, Jr., O’Donnell, Moule and Schnepp, JJ.